The following opinions were filed March 13, 1916:
Siebeckee, J.
(dissenting). I am of the opinion that the ‘original judgment of divorce in this action adjudges a final division and distribution of the husband’s estate and hence cannot be modified in this proceeding. The grounds of my opinion are fully elaborated in the dissenting opinion of Mr. Justice Keewiw in the case of Lally v. Lally, 152 Wis. 56, 138 N. W. 651. My judgment is that a court may, under sec. 2364, Stats., award a judgment of final division and distribution of a husband’s estate whether he has any specific real or personal property or not. I consider that a husband’s earning ability is treated under the adjudications of this and other courts as property for the purposes of a final division and distribution of his estate in a divorce action.